DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMDL: 19-0003
RE: Implementation of Section
5052 of the SUPPORT for Patients
and Communities Act – State Plan
Option under Section 1915(l) of
the Social Security Act
November 6, 2019
Dear State Medicaid Director:
This letter provides guidance on the implementation of section 5052 of the “Substance UseDisorder Prevention that Promotes Opioid Recovery and Treatment for Patients and
Communities Act,” also known as the SUPPORT for Patients and Communities Act (Pub. L.
115-271). Section 5052 of the SUPPORT for Patients and Communities Act amended the
institution for mental diseases (IMD) exclusion and established a new section 1915(l) of the
Social Security Act (Act) to include a state plan option to provide services to Medicaid
beneficiaries age 21 through 64 who have at least one substance use disorder (SUD) diagnosis
and reside in an eligible IMD from October 1, 2019 through September 30, 2023. The Centers
for Medicare & Medicaid Services (CMS) is committed to supporting states that are interested in
adding this option to their Medicaid state plan.
Background
Current Coverage of Withdrawal Management and SUD Treatment Services
States have flexibility to cover withdrawal management and SUD treatment services under a
variety of section 1905(a) benefit categories under their Medicaid state plans. Potential benefit
categories for withdrawal management and SUD treatment services include, but are not limited
to: physicians’ services, services provided by other licensed practitioners, diagnostic and
rehabilitative services, inpatient and outpatient hospital services, and prescription drugs. State
plan services must meet the requirements for the benefit category under which the services are
provided.
State plan services must also meet three foundational requirements, except in the limited
circumstances in which a particular benefit allows for any of these requirements to be
disregarded:
• Comparability: A Medicaid-covered benefit generally must be provided in the same
amount, duration, and scope to all enrollees within a group;
• Freedom of choice: Medicaid beneficiaries must be permitted to choose a health care
provider from any qualified provider who undertakes to provide the services, and any
willing and qualified provider must be able to participate in the Medicaid program;

State Medicaid Director – Page 2
•

Statewideness: The plan must be in operation statewide under equitable standards for
assistance and administration that are mandatory throughout the state.

States have significant flexibility in how they may pay for withdrawal management and SUD
treatment services. States may pay providers for medically necessary Medicaid state plan
services provided to beneficiaries with SUDs who receive services in the community, a
residential setting, or an inpatient facility setting (except when the IMD exclusion applies, as
discussed below), and vary payment rates based on location and/or intensity of services. States
may also pay for covered services individually or develop bundled rates for covered services if it
is determined to be a more efficient payment method. In addition, states may develop
methodologies that offer incentives for improved outcomes and quality of care. However,
payments for services provided in a residential setting may not include costs associated with
room and board, unless the facility meets the definition of an inpatient facility type for which
expenditures for room and board may be made under the state plan.
Under Medicaid law, medical assistance payment for room and board is only available with
respect to the following facility types that provide Medicaid-covered, institutionally-based
benefits: nursing facilities, inpatient hospitals, psychiatric facilities for individuals under age 21,
IMDs for individuals age 65 or older that otherwise would qualify as an inpatient setting, and
intermediate care facilities for individuals with intellectual disabilities. These types of facilities
must meet certain federal standards and Conditions of Participation requirements. Medical
assistance payment that includes room and board costs could be available for facilities that meet
the Medicaid requirements, including Conditions of Participation.
Institution for Mental Diseases (IMD) Exclusion
Although states have flexibility to cover withdrawal management and SUD treatment services,
Medicaid payment is generally not available for services provided to individuals ages 21 through
64 who are patients in residential and inpatient treatment facilities that qualify as IMDs. An
IMD is defined in section 1905(i) of the Act as a “hospital, nursing facility, or other institution of
more than 16 beds, that is primarily engaged in providing diagnosis, treatment, or care of persons
with mental diseases, including medical attention, nursing care, and related services.”
Under section 1905(a) of the Act, there is a general prohibition on Medicaid payment for any
services provided to any individual under age 65 who resides in an IMD. 1 This is commonly
known as the “IMD exclusion.” The IMD exclusion applies to any care or services provided
inside or outside of the facility or hospital to a Medicaid beneficiary residing in an IMD.
Historically, there have been two exceptions to the IMD exclusion. First, Medicaid payment is
permitted for inpatient hospital services, nursing facility services, and intermediate care facility
services provided in IMDs to individuals age 65 and older. 2 Second, Medicaid payment is
permitted for inpatient psychiatric hospital services for individuals under age 21, sometimes
referred to as the “psych under 21” benefit, furnished by a psychiatric hospital, a general hospital
1
2

Subdivision (B) following section 1905(a) of the Act.
42 C.F.R. § 440.140.

State Medicaid Director – Page 3
with a psychiatric program that meets the applicable Conditions of Participation, or an accredited
psychiatric facility that meets certain requirements, commonly referred to as a “Psychiatric
Residential Treatment Facility.” 3
Recently, section 1012 of the SUPPORT for Patients and Communities Act added a new limited
exception to the IMD exclusion. 4 Specifically, section 1012(a) states that for a woman who is
eligible on the basis of being pregnant (and up to 60-days postpartum), who is a patient in an
IMD for purposes of receiving treatment for a SUD, who is either enrolled under the state plan
immediately before becoming a patient in the IMD, or who becomes eligible to enroll while a
patient in an IMD, the IMD exclusion shall not be construed to prohibit federal financial
participation (FFP) for medical assistance for items and services provided outside of the IMD to
such women.
Section 1115 Demonstrations
Demonstration projects authorized under section 1115 of the Act allow states to test innovative
policy and delivery approaches that promote the objectives of the Medicaid program. On
November 1, 2017, CMS announced a section 1115(a) demonstration initiative to improve access
to and quality of SUD treatment for Medicaid beneficiaries as part of a Department-wide effort
to combat the nation’s ongoing opioid crisis. 5 This initiative aims to give states flexibility to
design demonstrations that improve access to high quality, clinically appropriate treatment for
opioid use disorder (OUD) and other SUDs while incorporating metrics for demonstrating that
outcomes for Medicaid beneficiaries are in fact improving. Through this section 1115 initiative,
states can receive FFP for the continuum of services to treat addiction to opioids or other
substances, including services provided to beneficiaries residing in residential and inpatient
treatment facilities that qualify as IMDs.
Managed Care Authority
In accordance with section 1903(m)(7) of the Act and 42 C.F.R. § 438.6(e), states may receive
FFP for monthly capitation payments for beneficiaries age 21 through 64 receiving SUD
treatment in an IMD for a short term stay of no more than 15 days during the period of the
monthly capitation payment so long as criteria identified in the regulation are met. The IMD
must be a hospital providing inpatient SUD treatment or a sub-acute facility providing SUD
crisis residential services. The state must have determined that the IMD is a medically
appropriate and cost effective substitute for the covered setting for providing SUD treatment
under the State plan. The enrollee must not be required by the managed care plan to use or
reside in the IMD and must have a choice of settings for the SUD treatment. The IMD services
for treatment of SUD must be authorized and identified in the managed care contract between the
state and the managed care plan, and offered to enrollees at the option of the managed care plan
(i.e., coverage of the SUD treatment services in an IMD setting cannot be required of the
Managed Care Organization, Pre-paid Inpatient Health Plan, or Pre-paid Ambulatory Health
Plan).
3

42 C.F.R. § 440.160.
For more information about section 1012 of the SUPPORT for Patients and Communities Act, see
https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1012.pdf.
5
https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf
4

State Medicaid Director – Page 4
1915(l) - State Plan Option to Provide Medical Assistance for Eligible Individuals who are
Patients in Eligible Institutions for Mental Diseases
The new state plan option available under section 1915(l) of the Act permits states to provide
high quality, clinically appropriate services in residential and inpatient treatment facilities that
qualify as an IMD for calendar quarters during the period beginning October 1, 2019 and ending
September 30, 2023. Under section 1915(l), states may receive FFP for items and services for
which medical assistance is available under the state plan that are provided to eligible individuals
residing in an eligible IMD. Pursuant to section 1915(l)(6), FFP is available for covered
Medicaid items and services provided to eligible individuals inside and outside the facility while
residing in an eligible IMD. Per section 1915(l)(2), FFP is available for a maximum of 30 days
per 12-month period per eligible individual from the date an eligible individual is first admitted
to an eligible IMD.
Beneficiary Eligibility
Section 1915(l)(7)(B) of the Act defines an eligible individual for this state plan option as a
person enrolled for medical assistance under the state plan or a waiver of such plan who is ages
21 through 64 and has at least one SUD. We are interpreting section 1915(l)(7)(B) implicitly to
require that in order to be an eligible individual for this state plan option, the individual must be
residing in an eligible IMD primarily to receive withdrawal management or SUD treatment
services. We believe that this interpretation of section 1915(l)(7)(B) is appropriate because
section 1915(l) includes provisions and requirements designed specifically to increase access to
withdrawal management and SUD treatment services. For example, as further described in this
guidance, states are required to cover withdrawal management and SUD treatment services
across a robust continuum of care, including services delivered in residential and inpatient
settings and outpatient services including early intervention for SUD. Furthermore, as we
discuss below, eligible IMDs must offer at least two forms of medication as part of medicationassisted treatment (MAT) on-site for SUDs to be eligible to deliver services under section
1915(l) and states must maintain current state and local expenditures, excluding the state share of
Medicaid expenditures, for certain withdrawal management and SUD treatment services for the
duration of this new state plan option. These requirements would not be relevant for someone
who has a SUD, but is in the IMD primarily to receive treatment for a condition other than SUD.
Eligible IMDs
Section 1915(l)(7)(D) defines an IMD for purposes of this state plan option as the meaning given
in section 1905(i) of the Act. In addition, section 1915(l)(7)(C) defines an eligible IMD as an
IMD that follows reliable, evidence-based practices and offers at least two forms of medication
as part of MAT onsite, including, in the case of MAT for OUD, at least one FDA-approved
antagonist 6 and one partial agonist 7.
For an IMD to comply with the requirement in section 1915(l)(7)(C)(ii) that it offer at least two
forms of MAT onsite in order to be an eligible IMD, CMS clarifies that an IMD must make
6
7

E.g., Naltrexone
E.g., Buprenorphine

State Medicaid Director – Page 5
available at least two forms of medication as part of MAT onsite upon request but may also offer
those forms, as well as others, furnished offsite by a qualified provider in the community that has
an arrangement with the IMD. Eligible IMDs should also offer behavioral health services
alongside MAT.
Evidence-based Clinical Screening
In accordance with section 1915(l)(4)(B), states must notify CMS how it will ensure that eligible
individuals receive an appropriate evidence-based clinical screening prior to receiving services in
an eligible IMD, including initial and periodic reassessments to determine the appropriate level
of care, length of stay, and setting for each individual.
Comprehensive Continuum of Care
The 1915(l) option is designed to supplement and be coordinated with outpatient, communitybased care as part of a comprehensive continuum of services to effectively treat beneficiaries
with SUDs. Section 1915(l)(4)(C)(i) requires that states cover outpatient SUD treatment services
consistent with each of the following levels of care: early intervention; outpatient services;
intensive outpatient services; partial hospitalization; and section 1915(l)(4)(C)(ii) requires that
states cover at least two of the following residential and inpatient levels of care:
•
•
•
•
•
•
•

Clinically managed low-intensity residential services;
Clinically managed, population specific, high-intensity residential services for adults;
Clinically managed, medium-intensity residential services for adolescents;
Clinically managed, high-intensity residential services for adults;
Medically monitored, high-intensity inpatient services for adolescents;
Medically monitored, intensive inpatient services withdrawal management for adults; and
Medically managed intensive inpatient services.

Care Transitions
As required by section 1915(l)(4)(D)(i), states must ensure that placement of beneficiaries in an
IMD will allow for their successful transition to the community, considering such factors as
proximity to an individual’s support network (e.g., family members, employment, counseling
and other services near an individual’s place of residence). Additionally, to ensure an
appropriate transition from receiving care in an eligible IMD to receiving care at a lower level of
clinical intensity, section 1915(l)(4)(D)(ii) requires states to ensure that eligible IMDs either
provide services at lower levels of clinical intensity or establish relationships with Medicaidenrolled providers offering services at lower levels of care. As beneficiaries transition between
levels of care, it is important to note that beneficiaries must generally be able to receive covered
services from any Medicaid qualified provider who agrees to furnish services to them. CMS
encourages states to implement additional care coordination strategies and processes to ensure
seamless transitions across the continuum of care and collaboration between different types of
health care (e.g., primary care, mental health, etc.).

State Medicaid Director – Page 6

Maintenance of Effort
Section 1915(l)(3) of the Act specifies that during the period in which a 1915(l) state plan
amendment (SPA) is in effect, states must annually maintain or exceed the level of state and
local funding for items and services furnished to eligible individuals who are patients in eligible
IMDs as well as items and services described in section 1915(l)(3)(B) that are furnished to
eligible individuals in outpatient, community-based settings. Section 1915(l)(3)(A) states that
the maintenance of effort (MOE) applies to state and local funding “other than under this title
from non-Federal funds.” As section 1915(l) is included in Title XIX of the Act, “under this
title” means Title XIX of the Act. Accordingly, only items and services that are funded with
state and local dollars outside of the Medicaid program are subject to the MOE.
The MOE is based on federal fiscal year 2018 or, if the level of state and local expenditures is
higher, the most recently completed federal fiscal year as of the date the state submits a new
SPA. As required by section 1915(l)(3)(C)(ii), we are establishing the following process. When
submitting a new 1915(l) SPA, the state shall report the total state and local expenditures,
excluding the state share of Medicaid expenditures, applicable to the appropriate federal fiscal
year for the following items and services provided to eligible individuals:
•
•

All items and services provided while a patient in an eligible IMD; and
Outpatient and community-based SUD treatment; evidence-based recovery and support
services; clinically-directed therapeutic treatment to facilitate recovery skills, relapse
prevention and emotional coping strategies; outpatient MAT, related therapies, and
pharmacology; counseling and clinical monitoring; outpatient withdrawal management
and related treatment; and routine monitoring of medication adherence.

For CMS to verify a state’s compliance with the MOE, the state shall report the same categories
of information mentioned immediately above for each year the SPA is in effect.
Concurrent Use of Medicaid Managed Care Authorities with Section 1915(l)
Section 1915(l)(5) specifies that payments for, and limitations to, services authorized under
section 1915(l) shall be in addition to and not limit the ability of states to make monthly
capitation payments to managed care organizations for individuals receiving treatment in an IMD
in accordance with 42 C.F.R. § 438.6(e). Therefore, states that add the 1915(l) option to their
Medicaid state plan may also receive FFP for monthly capitation payments paid to managed care
plans for beneficiaries age 21 through 64 who receive inpatient treatment in an IMD in
accordance with section 1903(m)(7) and 42 C.F.R. § 438.6(e).
Interaction with other SUPPORT for Patients and Communities Act Provisions and
Section 1115 Demonstrations

State Medicaid Director – Page 7
Section 1012 of the SUPPORT for Patients and Communities Act 8 requires states to cover the
services currently provided to pregnant and postpartum women when the woman has also been
diagnosed with a SUD and is residing in an IMD. Under this provision, states can receive FFP
for covered services, as long as those services are received outside of the IMD. States electing
the 1915(l) option will also receive FFP for services provided inside the IMD to pregnant and
postpartum women age 21 through 64 who have at least one SUD diagnosis and reside in an
eligible IMD primarily to receive withdrawal management or SUD treatment services for up to
30 days per 12 month period.
Pursuant to section 5052(b) of the SUPPORT for Patient and Communities Act, the new state
plan option available under section 1915(l) of the Act does not prevent states from pursuing or
conducting a section 1115 demonstration to improve access to, and the quality of, SUD treatment
for eligible populations.
SPA Submission Requirements
CMS is developing a SPA pre-print and MOE reporting template to assist states in developing a
section 1915(l) SPA. To the extent a state chooses to pay for covered services provided within
IMDs differently from other provider types, the state will need to issue a public notice and
comprehensively describe the payment methodology. As with any SPA submission, CMS will
request information on the source of the non-federal share of the service payments and
information on the rate setting methodology. Specific guidance related to SPA submission
procedures, including guidance on developing comprehensive methodologies and bundled rates,
may be found on Medicaid.gov: https://www.medicaid.gov/state-resource-center/spa-and-1915waiver-processing/medicaid-spa-toolkit/index.html.
We look forward to working with states to implement this Medicaid state plan option. CMS is
available to provide technical assistance to states as they consider making this option a part of a
state’s strategy for increasing access to high-quality, clinically appropriate services to effectively
treat individuals with SUDs. If you have any questions, please contact Kirsten Jensen, Director,
Division of Benefits and Coverage, Disabled and Elderly Health Programs Group, at
Kirsten.Jensen@cms.hhs.gov.
Sincerely,
/s/
Calder Lynch
Acting Deputy Administrator and Director

8

For more information about section 1012 of the SUPPORT for Patients and Communities Act, see
https://www.medicaid.gov/federal-policy-guidance/downloads/cib072619-1012.pdf

